IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                                September 4, 2014 Session

          LARRY SNEED v. THE CITY OF RED BANK, TENNESSEE

         Appeal by Permission from the Court of Appeals, Eastern Section
                      Circuit Court for Hamilton County
        No. 12C1164   Jeffrey M. Atherton, Chancellor, sitting by interchange

                            _________________________________

                  No. E2012-02112-SC-R11-CV - Filed December 2, 2014
                          _________________________________

We granted review in this interlocutory appeal to determine whether the analysis the Court
of Appeals employed in Young v. Davis, No. E2008-01974-COA-R3-CV, 2009 WL 3518162,
at *6-7 (Tenn. Ct. App. Oct. 30, 2009), to conclude that Tennessee Public Protection Act
(“TPPA”) claims against governmental entities must be tried without a jury in the manner
prescribed by the Governmental Tort Liability Act (“GTLA”), should be applied to determine
whether a Tennessee Human Rights Act (“THRA”) claim against a governmental entity is
controlled by the GTLA. We reject the analysis Young applied and overrule it to the extent
it may be interpreted as holding that the GTLA governs all statutory claims against
governmental entities. The analysis used in Cruse v. City of Columbia, 922 S.W.2d 492
(Tenn. 1996), controls the determination of this issue. Applying Cruse, we hold that the
THRA is an independent and specific statute, which removed governmental immunity and
which controls the adjudication of THRA claims. We further hold that the provisions of the
THRA clearly establish legislative intent to afford a right to trial by jury to persons who bring
THRA claims against governmental entities in chancery court. Accordingly, based on these
holdings, the judgment of the Court of Appeals is reversed. The trial court’s order
transferring this case to circuit court is vacated, and this matter is remanded to the chancery
court for further proceedings consistent with this decision.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                Reversed; Case Remanded to the Chancery Court

C ORNELIA A. C LARK, J., delivered the opinion of the Court, in which S HARON G. L EE, C.J.,
and G ARY R. W ADE, J EFFREY S. B IVINS, and H OLLY M. K IRBY, JJ., joined.

R. Jonathan Guthrie, McKinley S. Lundy, Jr., C. Leland Davis, and Bryan H. Hoss,
Chattanooga, Tennessee, for the appellant, Larry Sneed.
Nathan D. Rowell, Dan R. Pilkington, and Brian R. Bibb, Knoxville, Tennessee, for the
appellee, City of Red Bank, Tennessee.

Jennifer B. Morton and Maha M. Ayesh, Knoxville, Tennessee, for the amicus curiae,
Tennessee Employment Lawyers Association.

Thomas J. Garland, Jr. and Jeffrey M. Ward, Greeneville, Tennessee, for the amicus curiae,
Tennessee Municipal Attorneys Association.

Charles W. Swanson and Devin P. Lyon, Knoxville, Tennessee, for the amicus curiae, City
of Knoxville.

W. Bryan Smith, Memphis, Tennessee, and John Vail, Washington, D.C., for the amicus
curiae, Tennessee Association for Justice.




                                          OPINION

                         I. Factual and Procedural Background

      The facts pertinent to this interlocutory appeal are not disputed. On July 2, 2010, Larry
Sneed, then age fifty-nine, was discharged from his position as Chief of Police for the City
of Red Bank, Tennessee (“Red Bank”), a position he had held for seven years.1

      On July 13, 2010, Mr. Sneed filed suit in the Chancery Court for Hamilton County
(“Chancery Court”), naming as defendants Red Bank and certain Red Bank officials,2 who
were sued in both their individual and official capacities. Mr. Sneed alleged numerous




        1
         According to Red Bank officials, Mr. Sneed’s discharge resulted from managerial concerns
uncovered during an investigation conducted by the Red Bank City Manager.
        2
         The complaint named Red Bank’s Vice Mayor, City Manager, and two Commissioners as
defendants.

                                              -2-
common law and statutory claims.3 Defendants filed a motion for summary judgment, which
was granted in part and resulted in Mr. Sneed’s complaint being reduced to two specific
claims—statutory retaliatory discharge in violation of the TPPA and age discrimination in
violation of the THRA—against one defendant, Red Bank. The case was originally set for
a jury trial, but prior to trial, Red Bank filed a motion to transfer the case to the Circuit Court
for Hamilton County (“Circuit Court”) and requested that the case be tried without the
intervention of a jury pursuant to the GTLA. See Tenn. Code Ann. § 29-20-307 (2012 &
Supp. 2014).4

        The Chancery Court granted Red Bank’s request to transfer the case and also granted
its request to proceed without a jury on the TPPA claim. In doing so, the Chancery Court
relied on Young v. Davis, No. E2008-01974-COA-R3-CV, 2009 WL 3518162 (Tenn. Ct.
App. Oct. 30, 2009), which held that the GTLA controls TPPA claims against governmental
entities and that such claims must be tried without a jury in the manner prescribed by the
GTLA. Id. at *6-7.5 Although the Chancery Court also transferred Mr. Sneed’s THRA claim


        3
           Mr. Sneed’s original complaint included the following claims: (1) common law retaliatory
discharge; (2) statutory retaliatory discharge in violation of Tennessee Code Annotated section 50-1-304
(2014); (3) age discrimination in violation of the THRA, Tenn. Code Ann. § 4-21-407 (2011);
(4) discriminatory practices and retaliation in violation of Tennessee Code Annotated section 4-21-301 (2011
& Supp. 2014); (5) violations of Tennessee Code Annotated section 8-44-101 (2011 & Supp. 2014), known
as the “Tennessee Open Meetings Act”; (6) violations of Red Bank municipal ordinances; (7) civil
conspiracy; and (8) vicarious liability. Mr. Sneed sought actual and punitive damages.
        4
           The text of the statutes currently in effect contains no meaningful differences from that of the
statutes in effect at the time of the proceedings in the trial court. Thus, unless otherwise indicated, quotations
and citations in this opinion are to the current statutes.
        5
          Red Bank also relied upon Tennessee Code Annotated section 16-11-102 (2009) in its motion to
transfer. This statute provides:

        (a) The chancery court has concurrent jurisdiction, with the circuit court, of all civil causes
        of action, triable in the circuit court, except for unliquidated damages for injuries to person
        or character, and except for unliquidated damages for injuries to property not resulting from
        a breach of oral or written contract; and no demurrer for want of jurisdiction of the cause
        of action shall be sustained in the chancery court except in the cases excepted.
        (b) Any suit in the nature of the cases excepted in subsection (a) brought in the chancery
        court, where objection has not been taken by a plea to the jurisdiction, may be transferred
        to the circuit court of the county, or heard and determined by the chancery court upon the
        principles of a court of law.

The trial court did not base its decision to transfer the case on section 16-11-102, and, in fact, did not even
reference this statute. We note that, on at least one prior occasion, the Court of Appeals has interpreted
                                                                                                  (continued...)

                                                      -3-
to Circuit Court to facilitate resolution of the case, it upheld Mr. Sneed’s request for a jury on
his THRA claim, concluding that the issue was governed by University of Tennessee of
Chattanooga v. Farrow, No. E2000-02386-COA-R9-CV, 2001 WL 935467 (Tenn. Ct. App.
Aug. 16, 2001). In Farrow, the Court of Appeals concluded that the plaintiffs had a right to
trial by jury on their THRA claims. Id. at *4-6. Pursuant to the parties’ agreement, the
Chancery Court’s order transferring Mr. Sneed’s claims also ordered that the Chancellor
would hear the matter in Circuit Court by interchange.

       Two weeks after the case was transferred to Circuit Court, the Chancellor granted Red
Bank permission to seek an interlocutory appeal pursuant to Tennessee Rule of Appellate
Procedure 9. In the order doing so, the Chancellor recognized “that there may be a conflict
between Young and Farrow” and stated the question presented in this interlocutory appeal as
“whether a THRA claim against a governmental entity arises under the GTLA and therefore
requires adjudication in Circuit Court without a jury.”

        Red Bank’s Rule 9 application to the Court of Appeals included a single issue.6 The
Court of Appeals granted Red Bank’s Rule 9 application, and in its opinion, restated the issue
presented for review as, “Whether the GTLA applies to claims brought against a municipality
pursuant to the THRA.” Sneed v. City of Red Bank, No. E2012-02112-COA-R9-CV, 2013
WL 3326133, at *2 (Tenn. Ct. App. June 27, 2013). In reversing the decision of the trial
court, the Court of Appeals, relying on Young, distinguished between statutes which create
a private right of action against both governmental entities and private citizens and statutes
which apply solely to governmental entities. The Court of Appeals pointed out that the
“THRA create[s] a private right of action against governmental entities and private citizens.”


       5
           (...continued)
section 16-11-102 as requiring the transfer of a THRA claim to circuit court, even though a provision of the
THRA, Tennessee Code Annotated section 4-21-311(a) (2011), vests jurisdiction of such claims in chancery
court. Williams v. City of Milan, No. W2010-00450-COA-R9-CV, 2011 WL 538868 (Tenn. Ct. App. Feb.
16, 2011). On the other hand, other Tennessee decisions have held that when a claim is filed in chancery
court, which involves both liquidated and unliquidated damages, the chancery court acquires jurisdiction to
adjudicate the claim in its entirety. PNC Multifamily Capital Institutional Fund XXVI Ltd. P’ship v. Bluff
City Cmty. Dev. Corp., 387 S.W.3d 525, 558 (Tenn. Ct. App. 2012); Indus. Dev. Bd. v. Hancock, 901
S.W.2d 382, 384 (Tenn. Ct. App. 1995); Pruitt v. Talentino, 464 S.W.2d 294, 296 (Tenn. Ct. App. 1970).
These decisions are relevant because this Court has recognized that civil actions under the THRA are not
“limited to common law unliquidated damages.” Plasti-Line, Inc. v. Tenn. Human Rights Comm’n, 746
S.W.2d 691, 694 (Tenn. 1988). Nevertheless, the question of how, if at all, section 16-11-102 applies to
THRA claims is not presented in, and cannot be resolved by, this interlocutory appeal.
           6
        Red Bank stated the issue as, “Whether the [GTLA] applies to a claim brought pursuant to the
[THRA] against a municipality in light of [the Court of Appeals’] holding in Young v. Davis, finding that
the [GTLA] applied to claims brought under the [TPPA].”

                                                   -4-
Id. at *4. Applying the reasoning of Young, the Court of Appeals interpreted the GTLA as
“generally applicable to suits against governmental entities unless the act at issue specifically
provides otherwise or is only applicable to governmental entities and provides its own
remedy.” Id. The Court of Appeals ultimately held that the “GTLA applies to claims brought
against a municipality pursuant to the THRA,” because the THRA applies to both
governmental and non-governmental entities. Id. Thus, the Court of Appeals reversed the
trial court and held that Mr. Sneed’s THRA claim is “requir[ed] . . . to be tried in circuit court
without the intervention of a jury.” Id.

      We granted Mr. Sneed’s Tennessee Rule of Appellate Procedure 11 application for
permission to appeal.

                                   II. Standard of Review

       Unlike an appeal as of right under Tennessee Rule of Appellate Procedure 3, in which
both the appellant and the appellee have broad latitude with regard to the issues that may be
raised, the questions this Court may address when considering an interlocutory appeal are
limited to “those matters clearly embraced within” the issues certified in the orders of the trial
court and the intermediate appellate court. Tenn. Dep’t of Mental Health & Mental
Retardation v. Hughes, 531 S.W.2d 299, 300 (Tenn. 1975); see also Banks v. Elks Club Pride
of Tenn. 1102, 301 S.W.3d 214, 227 n.16 (Tenn. 2010) (declining to address an issue because
it was “beyond the scope of the issue certified on the interlocutory appeal”); In re
Bridgestone/Firestone, 286 S.W.3d 898, 902 (Tenn. Ct. App. 2008) (citing Heatherly v.
Merrimack Mut. Fire Ins. Co., 43 S.W.3d 911, 914 (Tenn. Ct. App. 2000)) (recognizing that
the scope of issues in interlocutory appeals is limited). Although the Chancellor, Red Bank,
and the Court of Appeals stated only one issue for review, this single issue embraces the
following two questions, which we will address herein: (1) Whether the GTLA controls a
THRA claim against a governmental entity?; and (2) If the GTLA does not control, does a




                                               -5-
plaintiff who files a THRA claim against a governmental entity in chancery court have a right
to trial by jury? 7

       The answers to these questions depend upon the construction of statutes. Statutory
construction is a question of law that appellate courts review de novo without any
presumption of correctness. In re Estate of Tanner, 295 S.W.3d 610, 613 (Tenn. 2009); see
also Carter v. Quality Outdoor Prods., Inc., 303 S.W.3d 265, 267 (Tenn. 2010) (citing Perrin
v. Gaylord Entm’t Co., 120 S.W.3d 823, 826 (Tenn. 2003)).

                                                III. Analysis

                                        A. Statutory Construction

        Our primary objective when construing statutes is to determine and carry out legislative
intent without broadening or restricting the statutes beyond their intended scope. State v.
Pope, 427 S.W.3d 363, 368 (Tenn. 2013). We always begin with the words the General
Assembly has used. Thurmond v. Mid-Cumberland Infectious Disease Consultants, PLC, 433
S.W.3d 512, 517 (Tenn. 2014). When the statutory language is clear and unambiguous, we
apply its plain meaning, understood in its normal and accepted usage. Id. Where statutory
language or a statute’s meaning is ambiguous, we consider the overall statutory scheme, the
legislative history, and other sources. Id.

        When construing multiple statutes, we adopt the most reasonable construction “which
avoids statutory conflict and provides for harmonious operation of the laws.” Id. (internal
quotation marks omitted). To accomplish this task, we presume that the Legislature knows
the state of the law and makes new laws accordingly. Johnson v. Hopkins, 432 S.W.3d 840,
848 (Tenn. 2013). “If provisions of different titles or chapters of the code appear to
contravene each other, the provisions of each title or chapter shall prevail as to all matters and
questions growing out of the subject matter of that title or chapter.” Tenn. Code Ann. § 1-3-

        7
          Despite the suggestion of amicus curiae Tennessee Employment Lawyers Association, the single
issue certified by the courts below does not embrace the question of whether the GTLA controls claims
brought pursuant to the TPPA. We recognize, of course, that our rejection and overruling of the reasoning
applied in Young casts doubt on its holding that the GTLA governs TPPA claims. Nevertheless, the interplay
of the GTLA and the TPPA is simply not before us in this interlocutory appeal. On the other hand, because
this matter is not final, nothing precludes the Chancery Court on remand from reconsidering its determination
that the GTLA controls Mr. Sneed’s TPPA claim and requires its transfer to Circuit Court. See Tenn. R. Civ.
P. 54.02 (“[A]ny order or other form of decision, however designated, that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties . . . is subject to revision at any time before
the entry of the judgment adjudicating all the claims and the rights and liabilities of all the parties.”); see also
Discover Bank v. Morgan, 363 S.W.3d 479, 488 (Tenn. 2012) (recognizing that non-final orders may be
revised at any time before a final judgment is entered).

                                                       -6-
103 (2014). “The [L]egislature’s failure to express disapproval of a judicial construction of
a statute is persuasive evidence of legislative adoption of the judicial construction.”
Thompson v. Memphis City Sch. Bd. of Educ., 395 S.W.3d 616, 629 (Tenn. 2012) (citing
Freeman Indus. v. Eastman Chem. Co., 172 S.W.3d 512, 519 (Tenn. 2005)). With these
principles in mind, we turn to the issues presented in this appeal.

         B. Does the GTLA govern THRA claims against governmental entities?

       We must first determine whether the Court of Appeals erred by reversing the Chancery
Court and holding that Mr. Sneed’s THRA age discrimination claim against Red Bank is
controlled by the GTLA, and as a result, must be tried in Circuit Court without the
intervention of a jury. A brief history of the common law origins of the doctrine of sovereign
immunity and how it was modified by the GTLA is useful to our analysis.

       The doctrine of sovereign immunity, which provides that suit may not be brought
against the government unless the government has consented to be sued, Lucius v. City of
Memphis, 925 S.W.2d 522, 525 (Tenn. 1996), originated in “feudal notions of the divine right
of kings. In feudal England the King was at the very pinnacle of the power structure and was
answerable to no court since ‘the King can do no wrong.’” Cruse v. City of Columbia, 922
S.W.2d 492, 495 (Tenn. 1996) (quoting Cooper v. Rutherford Cnty., 531 S.W.2d 783, 786
(Tenn. 1975) (Henry, J., dissenting)). The doctrine is now embodied in the Tennessee
Constitution, which provides that “[s]uits may be brought against the State in such manner and
in such courts as the Legislature may by law direct.” Tenn. Const. art. I, § 17. Under both
the common law doctrine and the constitutional provision, “governmental entities may
prescribe the terms and conditions under which they consent to be sued, . . . including when,
in what forum, and in what manner suit may be brought.” Cruse, 922 S.W.2d at 495 (citing
Moore v. Tate, 11 S.W. 935, 939 (Tenn. 1889); Lynn v. Polk, 76 Tenn. 121, 139 (1881)); see
also Crowe v. John W. Harton Mem’l Hosp., 579 S.W.2d 888, 890-91 (Tenn. Ct. App. 1979)
(“[S]uits [against governmental entities] may only be brought in those courts and under those
conditions specified by the Legislature.” ).

       Although the immunity included in article I, section 17 refers specifically to suits
against the State, at common law, local governmental entities in Tennessee were “considered
arms of the State in the exercise of their governmental functions” and thus were protected by
the doctrine of sovereign immunity when acting in their governmental capacities. Crowe, 579
S.W.2d at 890-91; see also Cruse, 922 S.W.2d at 495 (noting that the doctrine of local
governmental immunity had been a part of the common law of Tennessee for more than a
century and citing illustrative cases). On the other hand, local governmental entities did not
enjoy sovereign immunity at common law when acting in their proprietary capacities.



                                             -7-
Fretwell v. Chaffin, 652 S.W.2d 755, 756 (Tenn. 1983); Crowe, 579 S.W.2d at 890-91. This
dichotomy

       developed in an effort by the courts to shield from tort liability essential
       governmental functions . . . . The distinction, however, was a blurred one at
       best, particularly as between county governments on the one hand and city
       governments on the other. Numerous cases had been decided dealing with each
       type of local government, and the identical function was sometimes held to be
       “governmental” with respect to one government and “proprietary” with the
       other.

Fretwell, 652 S.W.2d at 756 (emphasis added). This distinction became “a source of
inconsistent decisions,” which resulted in “a confused area of law,” Crowe, 579 S.W.2d at
892, and “[m]uch dissatisfaction,” Fretwell, 652 S.W.2d at 756.

        Not surprisingly, given the confusion, the doctrine of sovereign immunity as applied
to local governmental entities became the focus of “scathing” criticism in this State. Crowe,
579 S.W.2d at 892. For example, one esteemed Tennessee jurist described the doctrine as “a
cankered, corroded and corrupted area of our law,” and “the flaming sword used by cities and
counties in Tennessee to banish the innocent victims of their wrongs and deny them their
traditional day in court,” and “the defense by which governmental entities stoop to conquer
their own citizens.” Cooper, 531 S.W.2d at 785 (Henry, J., dissenting); see also Johnson v.
Oman Constr. Co., 519 S.W.2d 782, 786 (Tenn. 1975) (“This Court does not regard with favor
the doctrine of sovereign immunity as applied to municipal or county governments.”); id.
(describing the doctrine “as an anachronism and as at variance with modern concepts of
justice”).

        By the time these criticisms were voiced by Tennessee judges, legislators and judges
in many other states had already modified or abrogated the doctrine. Johnson, 519 S.W.2d
at 786 (quoting legislative history and stating that a majority of other states had modified or
abrogated the doctrine); Crowe, 579 S.W.2d at 891 (“The doctrine of municipal sovereign
immunity has been strongly criticized, and at least [twenty-seven] states have eliminated it
either by legislative or judicial action.”). Judicial abrogation of the doctrine did not bring
clarity, however, and “‘led to a quagmire of problems,’” which threw “‘both the claimants and
the governmental bodies into confusion and chaos.’” Cruse, 922 S.W.2d at 496 (citing
Simpson, 699 S.W.2d at 659-60 (quoting Hearing on S.B. 654 on the House Floor, 88th Gen.
Assemb. (Tenn. May 2, 1973) (statement of Rep. Cletus McWilliams))). Thus, in 1973, the
General Assembly enacted the GTLA “in an attempt to avoid some of the confusion
experienced by other states that had waived immunity by judicial decisions.” Id. (citing
Chapman v. Sullivan Cnty., 608 S.W.2d 580, 582 (Tenn. 1980)).


                                              -8-
       The GTLA governs only claims against counties, municipalities, and other local
governmental entities and does not apply to claims against the State. Lucius, 925 S.W.2d at
525; see also Hughes, 531 S.W.2d at 300. The GTLA reaffirms, and actually extends, the
doctrine of local governmental immunity by abolishing the common law distinction between
governmental and proprietary functions. Fretwell, 652 S.W.2d at 756; Crowe, 579 S.W.2d
at 892. The relevant portion of the GTLA broadly declares:

       Except as may be otherwise provided in this chapter, all governmental entities
       shall be immune from suit for any injury which may result from the activities
       of such governmental entities wherein such governmental entities are engaged
       in the exercise and discharge of any of their functions, governmental or
       proprietary.

Tenn. Code Ann. § 29-20-201(a) (2012). The GTLA then removes governmental immunity
in limited circumstances for certain enumerated injuries. Id. § 29-20-202(a) (immunity
removed for injuries resulting from the negligent operation of a motor vehicle or other
equipment by an employee in the scope of employment); id. § 29-20-203(a) (immunity
removed for injuries caused by a defective, unsafe, or dangerous condition on a public
roadway or sidewalk); id. § 29-20-204(a) (immunity removed for injuries caused by dangerous
or defective conditions associated with public structures or improvements); id. § 29-20-205
(immunity removed for injuries caused by the negligence of governmental employees with
certain exceptions); see also Lucius, 925 S.W.2d at 525 (discussing the GTLA generally);
Cruse, 922 S.W.2d at 496 (same). The GTLA also enumerates specific types of claims for
which immunity is not removed. Tenn. Code Ann. § 29-20-205(2) (immunity not removed
for “[f]alse imprisonment . . ., false arrest, malicious prosecution, intentional trespass, abuse
of process, libel, slander, deceit, interference with contract rights, infliction of mental anguish,
invasion of right to privacy or civil rights” (emphasis added)); Hughes v. Metro. Gov’t of
Nashville & Davidson Cnty., 340 S.W.3d 352, 369-70 (Tenn. 2011) (discussing the manner
in which section 29-20-205(2) applies); Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 84
(Tenn. 2001) (same).

        The GTLA vests circuit courts with “exclusive original jurisdiction over any action
brought under this chapter [the GTLA]” and declares that circuit courts “shall hear and decide
such suits without the intervention of a jury.” Tenn. Code Ann. § 29-20-307 (2012) (emphasis
added). The GTLA declares as well that “[w]hen immunity is removed by this chapter [the
GTLA] any claim for damages must be brought in strict compliance with the terms of this
chapter [the GTLA].” Id. § 29-20-201(c) (2012) (emphasis added). Both the history and the
text of the GTLA demonstrate that, as to tort actions against local governmental entities, the
Legislature intended it to be a comprehensive statutory scheme. Cruse, 922 S.W.2d at 496.



                                                -9-
       However, the GTLA does not control every single action against a governmental entity.
See id.; Jenkins v. Loudon Cnty., 736 S.W.2d 603, 608 (Tenn. 1987), abrogated on other
grounds by Limbaugh, 59 S.W.2d at 81-83; J.S. Haren Co. v. City of Cleveland, No.
E2002-01327-COA-R3-CV, 2003 WL 21276662, at *5 (Tenn. Ct. App. May 30, 2003)
(holding that the remedy provided by a statute independent of the GTLA was not subject to
the GTLA). Only those claims which are “brought under” the GTLA and for which
“immunity is removed by” the GTLA are subject to its provisions. Tenn. Code Ann. §§ 29-
20-201(c), -307. Consequently, the GTLA “leaves significant areas of activities either
protected by immunity or subject to independent bodies of law.” Cruse, 922 S.W.2d at 496;
see also Jenkins, 736 S.W.2d at 609; Simpson v. Sumner Cnty., 669 S.W.2d 657, 660-62
(Tenn. Ct. App. 1983) (holding that the GTLA does not apply to contract claims against
governmental entities).

        In Cruse, this Court considered whether the procedural requirements of the GTLA are
applicable to claims brought against local governmental entities pursuant to statutes
independent of the GTLA. Cruse, 922 S.W.2d at 496. In Cruse, the City of Columbia argued
that the GTLA’s one-year statute of limitations applied and barred the action, even though the
plaintiff’s claim was brought under a different statute, Tennessee Code Annotated section 40-
17-118, which dealt with the return of property confiscated by a lawful officer of the State.
Id. at 494. This Court determined that section 40-17-118 “create[d] a separate cause of action
against governmental entities for the return of confiscated property and for damages in the
event of damage or destruction to the property.” Id. at 496. We pointed out that this separate
cause of action did “not condition recovery on proof of negligence on the part of the
governmental entity.” Id. Thus, we explained that, “while an aggrieved property owner may,
in certain limited circumstances, proceed under the GTLA if the government employees have
negligently caused injury, a property owner whose property is confiscated may seek relief
under [s]ection 40-17-118 regardless of how the damage or destruction occurred.” Id.
(emphasis added) (citations omitted). Because immunity had been removed and a remedy had
been provided by a statute independent of the GTLA, the Cruse Court concluded that the one-
year GTLA statute of limitations did not apply and did not bar the plaintiff’s claim against the
City of Columbia. Id. at 497.

        Relying on Cruse, the Court of Appeals later refused to apply the GTLA’s one-year
statute of limitations to a utility company’s claim against a municipality, which was brought
under Tennessee Code Annotated section 54-5-854 (1998). J.S. Haren Co., 2003 WL
21276662, at *1-2. The Court of Appeals pointed out that the utility company’s claim was
based on a statute independent of the GTLA. Id. This independent statute, the intermediate
court explained, created the remedy the utility company sought, and in so doing, removed
governmental immunity. Id. at *7. Thus, as J.S. Haren Co. illustrates, Cruse provides the



                                              -10-
proper analysis for determining whether the GTLA applies to THRA claims against
governmental entities.

                                 1. THRA As An Independent Statute

        The Legislature enacted the THRA in 1978, just five years after the GTLA was
enacted. One of the purposes of the THRA is “to [p]rovide for execution within Tennessee
of the policies embodied in the federal Civil Rights Act of 1964, 1968 and 1972, . . . and the
Age Discrimination in Employment Act of 1967.” Tenn. Code Ann. § 4-21-101(a)(1) (2011);
see also Parker v. Warren Cnty. Util. Dist., 2 S.W.3d 170, 172 (Tenn. 1999) (stating that the
Legislature intended the THRA “to be coextensive with federal law”). The THRA
“[s]afeguard[s] all individuals within the state from discrimination because of race, creed,
color, religion, sex, age or national origin in connection with employment and public
accommodations, and because of race, color, creed, religion, sex or national origin in
connection with housing.” Tenn. Code Ann. § 4-21-101(a)(3). To enforce these safeguards,
the THRA created the Tennessee Human Rights Commission, defined discriminatory
practices, and provided a mechanism for the Commission to hear and resolve complaints
administratively and to issue appropriate orders and award relief remedying discriminatory
practices. Id. §§ 4-21-102(4), -201(a), -202, -301 to -306 (2011 & Supp. 2014).
Administrative relief is not exclusive, however, and administrative remedies need not be
exhausted. Id. § 4-21-311(a), (d) (2011). Instead, “any person injured by any act in violation
of the” THRA may forgo the administrative process and file a “civil cause of action in
chancery court or circuit court.” Id. § 4-21-311(a).

        The THRA provides broad remedies to prevailing parties, including reinstatement,
damages for humiliation and embarrassment, reasonable attorney’s fees, and costs of
litigation. Id. § 4-21-311(b). The THRA includes its own statute of limitations, which
provides that civil actions must be brought “within one (1) year after the alleged
discriminatory practice ceases.” Id. § 4-21-311(d). The THRA defines “[p]erson” broadly
to include “one (1) or more individuals, governments, governmental agencies, public
authorities, labor organizations, corporations, legal representatives, partnerships, associations,
trustees, trustees in bankruptcy, receivers, mutual companies, joint stock companies, trusts,
unincorporated organizations or other organized groups of persons.” Id. § 4-21-102(14)
(Supp. 2014) (emphasis added). The THRA also defines “[e]mployer” broadly to include “the
state, or any political or civil subdivision thereof, and persons employing eight (8) or more
persons within the state, or any person acting as an agent of an employer, directly or
indirectly.” Id. § 4-21-102(5) (emphasis added). This definition evidences a “clear legislative
intent” to place governmental employers “in the same standing as private employers.” Eason
v. Memphis Light, Gas & Water Div., 866 S.W.2d 952, 955 (Tenn. Ct. App. 1993).
Furthermore, this definition “evinces an unmistakable legislative intent to remove whatever


                                               -11-
immunity a governmental entity may have had under the [GTLA].” Id. (citing Rooks v.
Chattanooga Elec. Power Bd., 738 F. Supp. 1163 (E. D. Tenn.1990)); see also Johnson v. S.
Cent. Human Res. Agency, 926 S.W.2d 951, 953 (Tenn. Ct. App. 1996) (same).

                               2. THRA Claims Not Subject to GTLA

       Applying the reasoning of Cruse, we agree with Mr. Sneed that the Court of Appeals
erred in holding that the GTLA governs his THRA age discrimination claim. We hold that
the THRA is an independent statutory scheme that creates remedies and removes
governmental immunity. Thus, the THRA controls the adjudication of Mr. Sneed’s age
discrimination claim.

        Our conclusion that THRA claims are not subject to the GTLA is supported by the
history and text of the GTLA itself. The GTLA was enacted five years before the THRA, and
the GTLA has been amended numerous times since its enactment in 1973, yet the Legislature
did not initially include THRA claims within the GTLA and has not since amended the GTLA
to encompass such claims. To the contrary, the Legislature has expressly declared that the
GTLA does not remove immunity for civil rights claims. Tenn. Code Ann. § 29-20-205(2)
(“Immunity from suit of all governmental entities is removed for injury proximately caused
by a negligent act or omission of any employee within the scope of his employment except
if the injury arises out of . . . civil rights.”).

       The title of the GTLA itself—“‘Tennessee Governmental Tort Liability
Act’”—communicates the Legislature’s intent to address governmental immunity for specific
and enumerated tort claims, not discrimination claims. Id.; see also Sanders v. Traver, 109
S.W.3d 282, 284 (Tenn. 2003) (describing the GTLA as “the act under which the government
allows itself to be sued for tort” (emphasis added)); Kirby v. Macon Cnty., 892 S.W.2d 403,
406 (Tenn. 1994) (stating that the GTLA was an “act of grace through which the [L]egislature
provided general immunity from tort liability to all governmental entities, removing it,
however, in limited and specified instances” (emphasis added)). “Race and age
discrimination, which are actionable only by virtue of statutory fiat, are not really torts qua
torts.” Rooks, 738 F. Supp. at 1164. Further indication that the GTLA was intended to
address tort liability is the provision of the GTLA which states that “before holding a
governmental entity liable for damages, [a court] must first determine that the employee’s or
employees’ act or acts were negligent and the proximate cause of plaintiff’s injury.” Tenn.
Code Ann. § 29-20-310 (2012) (emphasis added). “Negligence” and “proximate cause” are
concepts of tort law and are not elements of a THRA age discrimination claim. Compare
Parker v. Holiday Hospitality Franchising, Inc., No. E2013-00727-SC-R11-CV, 2014 WL
4494265, at *7 n.7 (Tenn. Sept. 12, 2014) (listing elements of a negligence claim), with
Wilson v. Rubin, 104 S.W.3d 39, 52 (Tenn. Ct. App. 2002) (listing elements of prima facie


                                             -12-
case for age discrimination under THRA). We agree with other courts, which have held that
THRA claims are not tort claims and do not originate in tort principles. See Reagan v. City
of Knoxville, 692 F. Supp. 2d 891, 909 (E.D. Tenn. 2010) (stating that unlike workers’
compensation law, “Title VII and the THRA are not similarly rooted in tort law”); Rooks, 738
F. Supp. at 1164 (stating that age discrimination claims are not tort claims); cf. Anderson v.
Save-A-Lot, Ltd., 989 S.W.2d 277, 281 (Tenn. 1999) (“[W]orkers’ compensation is intended
to compensate employees for economic loss resulting from tangible injuries suffered
on-the-job, whereas civil rights laws seek to redress injuries to an employee’s dignity and
self-respect.”).

                                 3. The Application of Young

        Red Bank’s argument that the GTLA applies to Mr. Sneed’s THRA age discrimination
claim is based largely on the Court of Appeals’ decision in Young, which held that a TPPA
retaliatory discharge claim against a governmental entity is subject to the GTLA. 2009 WL
3518162, at *6. In so holding, Young relied on Farmer v. Tennessee Department of Safety,
228 S.W.3d 96 (Tenn. Ct. App. 2007), in which the Court of Appeals was asked to determine
whether a TPPA claim against the State could be saved from the applicable statute of
limitations by the saving statutes found in Tennessee Code Annotated sections 28-1-105 and
28-1-115 (2000). The Court of Appeals in Farmer held that neither saving statute applied
because sovereign immunity protected the defendant, the State of Tennessee. Id. at 101. In
reaching that conclusion, Farmer quoted extensively from cases decided under the GTLA,
although Farmer did not involve the GTLA. Id. at 100-01. From this portion of Farmer, the
Court of Appeals in Young extrapolated that TPPA claims must be brought in compliance
with and under the terms of the GTLA. Young, 2009 WL 3518162, at *7.

        The reasoning of Young and its interpretation of Farmer are unpersuasive. Farmer was
simply adhering to a long line of Tennessee decisions, which have held that general saving
statutes do not apply to suits against the State or other governmental entities unless the statute
waiving sovereign immunity expressly permits their application. See, e.g., Cunningham v.
Williamson Cnty. Hosp. Dist., 405 S.W.3d 41, 46 (Tenn. 2013) (concluding that the 120-day
extension provided by Tennessee Code Annotated section 29-26-121(c) does not apply to
extend the time within which medical malpractice actions may be brought against
governmental entities under the GTLA); Lynn v. City of Jackson, 63 S.W.3d 332, 337 (Tenn.
2001) (refusing to apply the saving statute to extend the one-year GTLA statute of limitations
for filing a claim against a municipality because the GTLA did not incorporate the saving
statute); Webster v. Tenn. Bd. of Regents, 902 S.W.2d 412, 414 (Tenn. Ct. App. 1995)
(holding that the doctrine of sovereign immunity precludes application of the saving statute
to save a THRA claim against the State in its capacity as an employer because the saving
statute does not expressly apply to the State); cf. Doyle v. Frost, 49 S.W.3d 853, 859 (Tenn.


                                              -13-
2001) (explaining the limited rationale of these saving statute cases and declining to apply this
rationale to foreclose application of Tennessee Rule of Civil Procedure Rule 15.03 to GTLA
claims). Consequently, these saving statute cases instruct that, where a statute authorizing a
suit against the State or another governmental entity includes, or is subject to, a statute of
limitations, the Legislature has consented to the waiver of immunity for that statutory period
alone and no longer time. See Farmer, 228 S.W.3d at 100; Webster, 902 S.W.2d at 414-15.
The Court of Appeals in Farmer simply applied this well-settled rule of law to the TPPA claim
against the State. See Farmer, 228 S.W.3d at 98. We reject the reasoning of Young, which
interpreted Farmer’s application of this longstanding principle of law as expanding all GTLA
procedural requirements to claims brought under other independent statutes, and we overrule
Young to the extent it may be interpreted as requiring application of the GTLA to all such
claims. As already explained, the GTLA does not control all claims that may be brought
against local governmental entities. See Cruse, 922 S.W.3d at 496; J.S. Haren Co., 2003 WL
21276662, at *7.

        Because Mr. Sneed brought his age discrimination claim under the THRA and not the
GTLA, Tennessee Code Annotated section 29-20-307, which grants the circuit court exclusive
jurisdiction of GTLA actions and provides that such actions are to be tried without the
intervention of a jury, does not apply to Mr. Sneed’s age discrimination claim. Thus, the
Court of Appeals erred in holding that Mr. Sneed’s THRA claim is subject to the GTLA.

                     C. Is there a right to a jury trial under the THRA?

       Having determined that the GTLA and its prohibition on a trial by jury do not apply
to the THRA, we must now determine whether Mr. Sneed has a right to a jury trial on his
THRA age discrimination claim. Because Mr. Sneed filed his THRA claim in chancery court,
to which we are remanding this matter, our discussion is limited to THRA claims filed in
chancery court.

        The right to a jury trial in this State is guaranteed by article I, section 6 of the
Tennessee Constitution, which provides “[t]hat the right of trial by jury shall remain
inviolate.”8 Article I, section 6 does not guarantee the right to a jury trial in every case.
Helms v. Tenn. Dep’t of Safety, 987 S.W.2d 545, 547 (Tenn. 1999). Rather, it guarantees the
right to trial by jury as it existed at common law “under the laws and constitution of North
Carolina at the time of the adoption of the Tennessee Constitution of 1796.” Id. (quoting
Patten v. State, 426 S.W.2d 503, 506 (Tenn. 1968)). The constitutional guarantee of a jury


        8
         “Every version of our constitution has used the same language to define this right, and thus its
contours have remained unchanged for the past 120 years.” Jones v. Greene, 946 S.W.2d 817, 823 (Tenn.
Ct. App. 1996) (citing State ex rel. Timothy v. Howse, 183 S.W. 510, 514 (Tenn. 1916)).

                                                 -14-
does not apply to cases that could have been tried without a jury prior to 1796. Newport
Hous. Auth. v. Ballard, 839 S.W.2d 86, 88 (Tenn. 1992).

       In the classic common law system of courts, matters inherently legal in nature
       were tried in the law courts by a jury while matters inherently equitable were
       tried by the Chancellor without a jury. Therefore, there is no constitutional
       right to a trial by jury in a matter inherently equitable.

Smith Cnty. Educ. Ass’n v. Anderson, 676 S.W.2d 328, 336 (Tenn. 1984). Mr. Sneed, who
filed this action in chancery court, has not asserted a state constitutional right to trial by jury
on his THRA claim. Thus, we limit our decision to Mr. Sneed’s argument that the THRA
affords him a statutory right to trial by jury.

        The THRA does not expressly grant the right to trial by jury. However, unlike the
GTLA, the THRA does not expressly prohibit a jury trial on THRA claims against
governmental entities. Rather, as already noted, the THRA defines “employer” broadly to
include governmental entities. Additionally, the THRA makes no distinction between
governmental and non-governmental employers when it expressly grants persons injured by
a violation of the THRA the right to bring a “civil cause of action in chancery court or circuit
court.” Tenn. Code Ann. § 4-21-311(a). These provisions evidence the Legislature’s
intent to place governmental employers “in the same standing as private employers.” Eason,
866 S.W.2d at 955. The Legislature has clearly declared that a “civil cause of action in
chancery court” includes the right to a jury trial on issues of fact. Tennessee Code Annotated
section 21-1-103 provides:

       Either party to a suit in chancery is entitled, upon application, to a jury to try
       and determine any material fact in dispute, save in cases involving complicated
       accounting, as to such accounting, and those elsewhere excepted by law or by
       provisions of this Code, and all the issues of fact in any proper cases shall be
       submitted to one (1) jury.

Tenn. Code Ann. § 21-1-103 (2009) (emphasis added). This statute has long been understood
as affording a broad right to trial by jury in chancery court, even when the statute creating the
cause of action does not otherwise expressly provide such a right. See Anderson, 676 S.W.2d
at 336-37 (holding that section 21-1-103 grants a party to an action under the Open Meetings
Act the right to trial by jury); State ex rel. Wolfenbarger v. Moore, No. E2008-02545-COA-
R3-CV, 2010 WL 520995, at *7 (Tenn. Ct. App. Feb. 12, 2010) (holding that section 21-1-
103 grants plaintiffs in an ouster suit the right to trial by jury); see also Moore v. Mitchell, 329
S.W.2d 821, 823-24 (Tenn. 1959) (discussing the predecessor statute and the broad right to
jury trial it provided). Indeed, except for a four-year period from 1972 to 1976, the right to


                                               -15-
a jury trial in chancery court has been continuously guaranteed by statute in this State since
1846. See Anderson, 676 S.W.2d at 336-37 (discussing the history of Tennessee Code
Annotated section 21-1-103). The Legislature repealed the statute guaranteeing this right in
1972, when the Tennessee Rules of Civil Procedure were adopted, but in 1976, in response
to a decision of this Court holding that the repeal had eliminated the right to jury in chancery
court,9 the Legislature re-enacted verbatim the text of the repealed statute, and that legislation
is now codified as section 21-1-103.10 Id. Just two years after restoring the statutory right to
a trial by jury in chancery court, the Legislature enacted the THRA, and at that time, vested
exclusive jurisdiction of THRA claims in chancery court.11 Not only is the Legislature
presumed to have been aware of the statutory right to trial by jury in chancery court, given its
very recent focus on that precise issue, the Legislature that enacted the THRA was almost
certainly actually aware that the civil action in chancery it was authorizing included the right
to trial by jury. Cf. Doyle, 49 S.W.3d at 858 (holding that by vesting jurisdiction of GTLA
actions in circuit court, where the Tennessee Rules of Civil Procedure applied, the Legislature
intended to allow the Tennessee Rules of Civil Procedure to apply to GTLA actions).
Eighteen years after its enactment, the THRA was amended to allow for the filing of THRA
claims in circuit court,12 but the chancery court, with its longstanding statutory right to trial
by jury, retained jurisdiction of such claims as well.

       We therefore conclude that Mr. Sneed is entitled to a jury trial on the THRA age
discrimination claim he filed in chancery court. The Legislature has clearly and definitively
expressed its intent to afford such a right by: (1) defining employer to include governmental
and non-governmental entities; (2) choosing not to prohibit jury trials on THRA claims
against governmental entity employers; (3) authorizing persons injured by violations of the


        9
            Ashe v. State ex rel. Shriver, 518 S.W.2d 360, 361 (Tenn. 1975).
        10
           The Senate sponsor of the legislation explained its purpose when the bill came before the Senate
on third and final reading:

        In 1972 when we adopted Rules of Civil Procedure, there were certain code sections that
        were repealed and this was one of them and it was felt that the present rules do not cover
        this situation of jury trials in Chancery and this just puts back the old law into effect.

Anderson, 676 S.W.2d at 337.
        11
           See Tenn. Code Ann. § 4-21-124 (1979) (“Any person deeming himself injured by any act in
violation of the provisions of this chapter shall have a civil cause of action in chancery court . . . .”).
        12
           See Act of April 4, 1996, ch. 777, 1996 Pub. Act 337. As already stated, we limit our discussion
to Mr. Sneed’s right to a trial by jury in chancery court, where he filed his THRA claim and to which this
matter is being remanded for further proceedings.

                                                    -16-
THRA to file civil actions, without distinguishing between governmental and non-
governmental employers; and (4) vesting jurisdiction of such civil actions in chancery court,
where the right to trial by jury has long been statutorily guaranteed. See Hannah v. Pitney
Bowes, Inc., 739 F. Supp. 1131, 1133 (E.D. Tenn. 1989) (analyzing the THRA and holding
that it included a broad right to trial by jury for sex discrimination claims pursuant to section
21-1-103, notwithstanding the unavailability at that time of jury trials for claims brought
under Title VII of the federal Civil Rights Act); Farrow, 2001 WL 935467, at *5 (relying on
section 21-1-103 to find a right to trial by jury on a THRA claim against a governmental
entity); Sledge v. Phillips, No. 89-367-II, 1990 WL 62852 (Tenn. Ct. App. May 16, 1990)
(finding a right to trial by jury on THRA claims).

        We observe as well that, while the right to trial by jury was not available under Title
VII until 1991, see Civil Rights Act of 1991, Pub. L. No. 102–166, 105 Stat. 1071, in 1978,
the United States Supreme Court construed the Age Discrimination in Employment Act
(“ADEA”) as affording the right to trial by jury. See Age Discrimination in Employment Act
Amendments of 1978, Pub. Law 95-256, 92 Stat. 189; Lorillard v. Pons, 434 U.S. 575 (1978);
see also Ross F. Plaetzer, Civil Procedure: Right to Jury Trial: Congress Intended to Grant
Right to Jury Trial in Actions Under the Age Discrimination in Employment Act, 62 Marq.
L. Rev. 270 (1978) (discussing Lorrilard v. Pons and the jury trial right under the ADEA).
The Lorrilard decision was rendered on February 22, 1978, less than a month before the
Legislature passed the THRA on March 15, 1978. See Act of March 15, 1978, ch. 748, 1978
Tenn. Pub. Acts 698. Thus, by affording the right to jury trial on age discrimination claims
filed under the THRA, the Legislature acted consistently with one of the stated purposes of
the THRA, which is to provide for the execution in this State “of the policies embodied in the
. . . Age Discrimination in Employment Act of 1967.” Tenn. Code Ann. § 4-21-101(a)(1)
(2011).

        Furthermore, although not dispositive of the issue on appeal, we note that since its
enactment in 1978, numerous THRA claims have been tried before juries in chancery courts
all over this State. See, e.g, Regnier v. Metro. Gov’t of Nashville, No. M2004-00351-COA-
R3-CV, 2006 WL 1328937 (Tenn. Ct. App. May 11, 2006); Mountjoy v. City of Chattanooga,
No. E2001-02017-COA-R3-CV, 2002 WL 707467 (Tenn. Ct. App. Apr. 23, 2002); Woods
v. Herman Walldorf & Co., 26 S.W.3d 868 (Tenn. Ct. App. 1999); Steele v. Superior Home
Health Care of Chattanooga, Inc., No. 03A01-9709-CH-00395, 1998 WL 783348 (Tenn. Ct.
App. Nov. 10, 1998); Lowe v. Johnson Cnty., No. 03A01-9309-CH-00321, 1995 WL 306166
(Tenn. Ct. App. May 19, 1995); Roberson v. Univ. of Tenn., 829 S.W.2d 149 (Tenn. Ct. App.
1992). The Legislature is presumed to know the state of the law, and its failure during the
preceding thirty years to amend the THRA to expressly exclude the right to trial by jury on
THRA claims against governmental entity employers is further evidence of its intent to permit
jury trials on such claims. See Thompson, 395 S.W.3d at 629 (“The [L]egislature’s failure to


                                              -17-
express disapproval of a judicial construction of a statute is persuasive evidence of legislative
adoption of the judicial construction.”); Freeman Indus., 172 S.W.3d at 519 (same).

        Finally, the Legislature recently amended the THRA to provide: “The court shall not
inform a jury of the limitations in subsection (a), but the court shall conform any judgment
to comply with the limitations.” Tenn. Code Ann. § 4-21-313(c) (Supp. 2014) (effective July
1, 2014) (emphasis added). While this amendment is not retroactively applicable to the instant
case, it illustrates continuing legislative intention to grant the right of trial by jury for THRA
claims.13 Fretwell, 652 S.W.2d at 757 (holding that a subsequent amendment to a statute,
while “not retroactive,” may be viewed as “declaratory of the original legislative intent”).

                                         IV. Conclusion

       For all the reasons stated herein, we hold that the GTLA does not govern Mr. Sneed’s
THRA claim and that the Legislature has afforded a statutory right to trial by jury, as
described in Tennessee Code Annotated section 21-1-103, on THRA claims filed in chancery
court. Accordingly, the judgment of the Court of Appeals is reversed. The trial court’s order
transferring Mr. Sneed’s claim is vacated, and this matter is remanded to the Chancery Court
for Hamilton County for further proceedings consistent with this decision. Costs of this
appeal are taxed to the City of Red Bank, for which execution, if necessary, may issue.




                                               _________________________________
                                               CORNELIA A. CLARK, JUSTICE




        13
           We note that Tennessee Code Annotated section 4-21-313(a) (Supp. 2014) applies to “any cause
of action arising under §§ 4-21-401, 8-50-103, or 50-1-304 [the TPPA].” (emphasis added). Thus, the 2014
amendment also may be viewed as evincing the Legislature’s intent to allow jury trials for TPPA claims.

                                                 -18-